Citation Nr: 1532945	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  05-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right hip replacement, to include as secondary to service-connected residuals of decompression laminectomy at L4-5, lumbar spine.

2. Entitlement to service connection for residuals of a left hip replacement, to include as secondary to service-connected residuals of decompression laminectomy at L4-5, lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran appeared at a hearing before a Veterans Law Judge. A transcript of the hearing is in the record.  The Board informed the Veteran that the Veterans Law Judge who held the May 2007 hearing was no longer employed by the Board and informed the Veteran of his right to request another Board hearing.  In June 2015, the Veteran replied that he did not want another Board hearing. 

In December 2007, the Board remanded the claim for further development.  In a decision in April 2009, the Board denied the Veteran's claims. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In March 2011, the Veterans Court issued a Memorandum Decision, vacating and remanding the Board's decision for readjudication consistent with the Veterans Court's decision.  In November 2011, the Board remanded the claim for further development, and in a March 2013 decision, again denied the Veteran's claims.  The Veteran again appealed the Board's decision to the Veterans Court, and in September 2014, the Veterans Court issued a Memorandum Decision, vacating and remanding the Board's decision for readjudication consistent with the Veterans Court's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the Veterans Court remanded the Veteran's claims for service connection for residuals of a right hip replacement to consider the issue of entitlement to service connection as secondary to the Veteran's service-connected back condition.

In January 2015, the Veteran submitted a medical article discussing multiple compression fractures.  (See VBMS record.)  He indicated that he wished his case to be sent back to the AOJ for review of the new evidence.  See 38 C.F.R. § 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for service connection for residuals of a right and left hip replacement, to include as secondary to service-connected residuals of decompression laminectomy at L4-5, lumbar spine, in light of additional evidence added to the record since this case was last before the AOJ.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.






The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




